DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Response to Amendment
	Applicant’s amendment to the Claims have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 09/02/2021.
	The claim amendments filed on 11/29/2021 have been entered.  Claims 13, 16-20, and 26  remain pending in the application.
	
	Response to Arguments
	A new ground(s) of rejection is made infra in view of Skerven (US 2008/0208314 A1) addressing all of the claim limitations as necessitated by amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16-18, and 26 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Skerven (US 2008/0208314 A1).

Regarding claim 13, Skerven discloses an in-vivo indwelling tube comprising: 
a tubular member (Figure 20, item 11 “tubular member”) having a proximal side (Figure 20, item 63) and a distal side (Figure 20, item 67); 
a proximal flap (Figure 20, item 65), having a base end on a proximal side and a free end on a distal side (Figure 20, base end and free end of proximal flap annotated below), on the proximal side of the tubular member (Figure 20, item 63); 
and a distal flap (Figure 20, item 64), having a base end on a distal side and a free end on a proximal side (Figure 20, base end and free end of distal flap annotated below), on the distal side of the tubular member (Figure 20, item 67), 
wherein the tubular member has a larger diameter portion (Figure 20, item 66) having a maximum outer diameter larger than an average outer diameter of the tubular member between a position of the tubular member corresponding to the free end of the distal flap and a position of the tubular member corresponding to the free end of the proximal flap (the diameter of the larger diameter portion 66 is larger than the average outer diameter of the tubular member between the free end of the distal flap and the free end of the proximal flap), 
the larger diameter portion is on at least either the proximal side of the base end of the proximal flap or the distal side of the base end of the distal flap (the larger diameter portion 66 is on the distal side 67 of the base end of the distal flap)
if the larger diameter portion is on the proximal side of the base end of the proximal flap, the tubular member has a portion having a smaller outer diameter than the larger diameter portion, and the portion is on a proximal side of a proximal end of the larger diameter portion 
and if the larger diameter portion is on the distal side of the base end of the distal flap, the tubular member has a portion having a smaller outer diameter than the larger diameter portion (Figure 20, item 62, smaller diameter portion annotated below),
and the portion is on a distal side of a distal end of the larger diameter portion (Figure 20, portion having smaller diameter 66 is on a distal side of distal end of larger diameter portion),

    PNG
    media_image1.png
    370
    771
    media_image1.png
    Greyscale


	Regarding claim 16, Skerven discloses further comprising at least one supporting member (Figure 20, item 66) on an outer surface of the tubular member (Figure 20, item 11 “tubular member”, supporting member 66 is disposed on outer surface of the tubular member), wherein the at least one supporting member is disposed on at least one of the distal side of a midpoint of the base end and the Figure 20, supporting member 66 is located on a distal side of the midpoint of the base end and the free end of the distal flap),  Reply to Office Action of September 2, 2021Page 3 of 12a proximal side of the free end of the distal flap and the distal side of the midpoint of the tubular member, a proximal side of a midpoint of the base end and the free end of the proximal flap, and a distal side of the free end of the proximal flap and the proximal side of the midpoint of the tubular member.  
	Regarding claim 17, Skerven discloses wherein the tubular member includes a first region and a second region sequentially from the proximal side of the tubular member (Figure 11, first and second region annotated below), and colors of the first region and the second region differ from each other on the distal side of the base end of the proximal flap (Figure 11, item 66; paragraph 0063, lines 46-57, the larger diameter portion 66 on the second region is radiopaque, therefore under fluoroscopy the colors of the first region and second region differ from each other on the distal side of the base end of the proximal flap) .  	

    PNG
    media_image2.png
    417
    745
    media_image2.png
    Greyscale

	Regarding claim 18, Skerven discloses wherein a thickness of the distal flap or the proximal flap is thinner than a thickness of a proximal end of the tubular member (Figure 12 depicts thickness of tubular member 11, distal and proximal flaps as can be seen in Figure 12 are thinner than a thickness of the proximal end of the tubular member).  
	Regarding claim 26, Skerven discloses an in-vivo indwelling tube comprising: 
a tubular member (Figure 20, item 11 “tubular member”) having a proximal side (Figure 20, item 63) and a distal side (Figure 20, item 67); 
a proximal flap (Figure 20, item 65), having a base end on a proximal side and a free end on a distal side (Figure 20, base end and free end of proximal flap annotated below), on the proximal side of the tubular member (Figure 20, item 63); 
and a distal flap (Figure 20, item 64), having a base end on a distal side and a free end on a proximal side (Figure 20, base end and free end of distal flap annotated below), on the distal side of the tubular member (Figure 20, item 67), 
wherein the tubular member has a larger diameter portion (Figure 20, item 66) having a maximum outer diameter larger than an average outer diameter of the tubular member between a position of the tubular member corresponding to the free end of the distal flap and a position of the tubular member corresponding to the free end of the proximal flap (the diameter of the larger diameter portion 66 is larger than the average outer diameter of the tubular member between the free end of the distal flap and the free end of the proximal flap), 
the larger diameter portion is on at least either the proximal side of the base end of the proximal flap or the distal side of the base end of the distal flap (the larger diameter portion 66 is on the distal side 67 of the base end of the distal flap), 
and the tubular member has a smaller diameter portion having a smaller outer diameter than the maximum outer diameter larger of the larger diameter portion such that (Figure 20, item 62, smaller diameter portion annotated below),
i) the smaller diameter portion extends from a proximal end of the larger diameter portion toward a proximal end of the tubular member, the larger diameter portion located at the proximal side of the base end of the proximal flap 
or ii) the smaller diameter portion extends from a distal end of the larger diameter portion toward a distal end of the tubular member (Figure 20, as can be seen below, the smaller diameter portion 62 extends from a distal end of the larger diameter portion toward a distal end of the tubular member), the larger diameter portion located at the distal side of the base end of the distal flap (Figure 20, as can be seen below, the larger diameter portion 66 is located at the distal side of the base end of the of the distal flap).

    PNG
    media_image1.png
    370
    771
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skerven (US 2008/0208314 A1) in view of Amos et al (US 2020/0188149 A1).

Regarding claim 19, Skerven discloses the invention substantially as claimed.
However, Skerven does not disclose wherein an average thickness of the proximal flap is the same or greater than an average thickness of the tubular member between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap.  
	Amos teaches wherein an average thickness of the proximal flap (see Amos, Figure 4B, item 21a, flap annotated below) is the same or greater than an average thickness of the tubular member (Figure 4B, item 20, tubular member annotated below, thickness of the proximal flap 21a is depicted as thicker than tubular member 20) between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap (when the thicker flap 21a of Amos is residing in combination with the tubular member of Skerven, the average thickness of the proximal flap would be the same or greater than an average thickness of the tubular member between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap). 

    PNG
    media_image3.png
    422
    396
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Skerven by providing wherein an average thickness of the proximal flap is the same or greater than an average thickness of the tubular member between the position of the tubular member corresponding to the free end of the proximal flap and the position of the tubular member corresponding to the free end of the distal flap as taught by Amos because a thicker flap provides greater retention of the device at the desired anatomical location.  Furthermore, the results would be predictable.  Such modification would have comprised only the simple substitution of one known flap for another to obtain no more than the predictable result of fixing the device at a desired anatomical location; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skerven (US 2008/0208314 A1) in view of Yamagata (US 2012/0330433 A1).

	Regarding claim 20, Skerven discloses the invention substantially as claimed.
  
	Yamagata teaches wherein a type A durometer hardness of a material that constitutes the proximal flap or the distal flap is higher than an average type A durometer hardness of a material that constitutes the tubular member between the position of the tubular member corresponding to the free end of the distal flap and the position of the tubular member corresponding to the free end of the proximal flap (see Yamagata, paragraph 0040; tubular member 3 and 4 are constituted to be soft (lower type A durometer hardness) compared to the flaps 6-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Skerven by providing wherein a type A durometer hardness of a material that constitutes the proximal flap or the distal flap is higher than an average type A durometer hardness of a material that constitutes the tubular BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/TK/,kZthcApplication No.: 16/616,351Docket No.: 4991-0193PUS1 Reply to Office Action of September 2, 2021Page 4 of 12member between the position of the tubular member corresponding to the free end of the distal flap and the position of the tubular member corresponding to the free end of the proximal flap as taught by Yamagata because for the tubular member ease of bending is required in order to follow the shape of a lumen of a living body or the motion of the living body.  Regarding the flap, a certain hardness is required in order to reliably lock the flap in the correct anatomical location (see Yamagata, paragraph 0068). 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774